Exhibit 4.8 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. 2015 equity incentive plan FORM OF RESTRICTED UNIT AWARD AGREEMENT This Restricted Unit Award Agreement (this “Agreement”) is made and entered into by and between The Burlington Capital Group LLC, a Delaware limited liability company (the “Company”), which is the general partner of America First Capital Associates Limited Partnership Two, a Delaware limited partnership (the “General Partner”), which is the general partner of America First Multifamily Investors, L.P., a Delaware limited partnership (the “Partnership”), and (the “Participant”).This Agreement is entered into as of the day , 20 (the “Date of Grant”).Capitalized terms used in this Agreement but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan (as defined below), unless the context requires otherwise.
